Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim 1 is presented for examination.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Lazaridis  et al (U.S. Patent Application Publication No. 2003/0026231 A1). Lazaridis’ patent application publication meets all the limitations for claim 1 recited in the claimed invention.

As to claim 1, Lazaridis  et al teaches a method (see abstract and figures 1-3) comprising: detecting, by a proxy server, that multiple mobile clients are requesting content polls directed towards a common host server (figure 1, pars. 0014 & 0022, mobile devices request a content to content server via proxy), the proxy server being wirelessly coupled to the multiple mobile clients (figure 2, par.0016, proxy server wirelessly connected to the mobile devices); polling, by the proxy server, the common host server for the content requested by the multiple mobile clients; sending the content received from the common host server to each of the multiple mobile clients such that each client need not make individual polls to the common host server (figure 1-2, pars. 0016, 0022, 0024-0025, proxy server pooling content from content server and pushing content to the mobile devices).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Fritsch et al, U.S. Patent Application Publication No. 2007/0011292 A1.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 08, 2022